37 Cal. 2d 885 (1951)
235 P.2d 604
THE PEOPLE, Respondent,
v.
RUTH GOULD et al., Appellants.
Docket No. Crim. 5221.
Supreme Court of California. In Bank.
September 28, 1951.
Cletus J. Hanifin for Appellants.
Fred N. Howser and Edmund G. Brown, Attorneys General, Frank Richards, Deputy Attorney General, William E. Simpson and S. Ernest Roll, District Attorneys (Los Angeles) and H.L. Arterberry, Deputy District Attorney, for Respondent.
SHENK, J.
The appeal in this case is from judgments of conviction of the defendants Gould and Diamond on several counts of issuing securities without first having obtained a permit pursuant to the provisions of the Corporate Securities Law (Corp. Code, § 25000 et seq.).
The defendant Ruth Gould with the assistance of her brother, S.P. Diamond, conducted a theatrical school. They entered into contracts with parents of children for the training and participation of the children in television films for a stated fee in return for which the participants were to receive a specified percentage of profits realized from the sale of the film. The same type of contract was involved as was considered in the case of People v. Syde, ante, p. 765 [235 P.2d 601], this day decided. Our decision in that case that such contracts are not securities within the meaning of the statute controls the disposition of the appeal herein.
The judgments are reversed.
Gibson, C.J., Edmonds, J., Carter, J., Traynor, J., Schauer, J., and Spence, J., concurred.